Case: 19-30088   Doc# 2582   Filed: 06/18/19   Entered: 06/18/19 14:29:02   Page 1 of
                                          4
Case: 19-30088   Doc# 2582   Filed: 06/18/19   Entered: 06/18/19 14:29:02   Page 2 of
                                          4
Case: 19-30088   Doc# 2582   Filed: 06/18/19   Entered: 06/18/19 14:29:02   Page 3 of
                                          4
Case: 19-30088   Doc# 2582   Filed: 06/18/19   Entered: 06/18/19 14:29:02   Page 4 of
                                          4
